Slip Op. 08-137

                 UNITED STATES COURT OF INTERNATIONAL TRADE



VOLKSWAGEN OF AMERICA, INC.,

                       Plaintiff,          Before:    Richard W. Goldberg,
                                                      Senior Judge
                  v.
                                           Court No. 96-00132
UNITED STATES,

                       Defendant.



                                         ORDER
 

     In accordance with the decision (Aug. 22, 2008) and mandate (Dec.
1, 2008) of the United States Court of Appeals for the Federal
Circuit, Appeal No. 2007-1518, affirming in part, and reversing in
part this Court’s judgment in Volkswagen of America, Inc. v. United
States, 31 CIT __, Slip Op. 07-47 (Mar. 28, 2007), it is hereby:

     ORDERED that the portion of this Court’s order denying
Volkswagen’s claim to an allowance pursuant to 19 C.F.R. § 158.12 for
repairs made in response to government-mandated recalls is vacated;
and it is further:

        ORDERED that:

        (1)   On or before January 16, 2009, the parties shall submit
              supplemental briefing as to whether the defects remedied in
              response to the FTC and state recalls existed at the time
              of importation; and

        (2)   On or before January 30, 2009, the parties shall file a
              proposed scheduling order for the submission of this action
              for trial as to the remaining issue of verifying the
              applicable allowance amounts.



IT IS SO ORDERED.

                                                      /s/ Richard W. Goldberg
                                                      Richard W. Goldberg
                                                      Senior Judge
Date:     December 18, 2008
          New York, New York